Title: From Alexander Hamilton to Otho H. Williams, 29 March 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Sir
Treasury DepartmentMarch 29 1792.

I have received your letter of the 22d instant, and am extremely sorry to perceive the difficulties you mention. It is not in my power to authorise your dispensing with the execution of the laws, as explained by your standing instructions from the Treasury; but as I have always a desire to give every convenient and prudent facility to commerce, I have made an eventual engagement to the Bank of Maryland to leave in their hands a sum of public money, equivalent to any Notes they may discount for importers, to discharge the duties which shall fall due in your Office on or before the 15th day of April next. Should they require a list of the Bonds, exhibiting as well the names of the Obligors as the sums due, and the times of payment, You will furnish it to them.
I am, Sir,   Your Mo. Obedt Servant
A Hamilton
PS—I hope the arrangement desired will produce the requisite accomodation to the Merchants; because it is indispensable that punctuallity should be enforced if necessary.

Otho H Williams Esqr.Baltimore

 